Detailed Action
This action is in response to RCE filed on 07/06/2021. 
This action is in response to application filed on 11/28/2018 claiming priority to provisional application filed on 11/28/2017. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-8 are pending.
Claims 1, 3-4, 6-8 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 
Applicant’s Response
In Applicant’s Response dated 07/06/2021, Applicant amended claim 1.  Applicant argued against various rejections previously set forth in the Office Action mailed on 07/06/2021.


Official Notice
MPEP 2144.03C states:
“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.

Accordingly, the examiners well-known in the art statement with respect to the claims included in the previous office action are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertions of official notice or that the traverse was inadequate. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For instance, Claim 1 recites the limitations “the paper requirements” (line 14), “the citation style” (line 14-15).  There is insufficient antecedent basis for this limitations in the claim.
Additionally, claim 1 recites “an editable document” in line 50 and line 52-53.  It is not clear if the two instances of the recited element are the same or different elements.  
Appropriate amendments/remarks required. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2011/0300520 A1, referred herein after as D1) in view of Yang (US 2006/0190804 A1, referred hereinafter as D4) in view of Kerschen et al. (US 9176938 B1, referred hereinafter as D2) in view of Boucher (US 2008/0178077 A1, referred hereinafter as D3). 


As per claim 1, D1 discloses, 
A computer-implemented method for assisting a writer in organizing and writing a paper with citations, the computer-implemented method comprising, (D1, title, abstract). 
providing a global data repository, residing on a memory storage medium, having one more data structure, each data structure correlating to a user project, (D1, figure 2-3,  0045 discloses database/memory storing one or files representing projects). 
providing a graphical user interface through which the writer interacts nonsequentially with a plurality of modules configured to generate the paper with automatically applied citations, (D1, figure 3-21, 0077 discloses and/or shows graphical user interface allowing user to navigate and/or select different features/modules to generate a document and automatically apply citations, where once tabs are completed, the user may navigate to any completed tabs to make changes (i.e. nonsequentially). ).  
providing a project setting module for entering by the writer of a title for the user project, whereby, once the title is entered, the project setting module permits the writer to advance to another module, (D1, figure 4, 0048, 0051 shows user inputting title, paper formatting style (e.g mla, apa), and after inputting the title, other tabs become selectable for the user to select and navigate to).
entering by the writer of a one or more optional project parameter, whereby, entering by the writer of the one or more optional project parameter activites a tracking system which remains in place throughout the user project, across modules, the tracking system configured to apply the paper requirements to other modules and select the citation style that will be programmed to generate the citations, (D1, figure 4,5,  0048, 0051-0052 shows user entering by the writer of a one or more optional project parameter (e.g. starts dates, end dates, citation style), whereby, entering by the writer of the one or more optional project parameter activites a tracking system which remains in place throughout the user project (e.g. timeline for tracking progress, elements 166 and 138), across modules, the tracking system configured to apply the paper requirements to other modules and select the citation style that will be programmed to generate the citations). 
issuing instructions for a processor to access the memory storage medium and create a new data structure for the user project as part of the global data repository, (D1, figure 2-3,  0045 discloses database/memory storing one or more files representing created projects).
providing a planning module for: selection of a project planning format; selection of one or more research topic; and assigning color identifiers to the one or more research topic, thereby creating a one or more color-coded topic, (D1, figure 4-6, 10, 0048-0054, 0064 discloses tabs 140 -150 allowing user to select citation format style selection (e.g. figure 4), timeline creation (e.g. figure 5) for planning purposes, topic selection in particular order (e.g. figure 6, figure 10) collectively construed as “project planning format”, and selecting/inputting research topics and assigning colors to the topics (e.g. figure 10) causes the research topics to be formatted or ordered in the final outline or document according to the planned order inputted in figure 10, and/or rearranged in as needed in figure 15.).  
providing a research module for providing digital research cards comprising: a digital reference card for each reference provided by the writer, wherein each reference is assigned a unique identifier icon in association with the one or more color-coded topics, and formatted in the selected documentation style, (D1, figure 10-13, 0065-0070 discloses providing a research module for providing digital research cards comprising: a digital reference card for each reference provided by the writer (e.g. see figures 11-13), wherein each reference is assigned a unique identifier icon in association with color-coded topics (figure 13-14, shows references in their unique row, and selecting citation in a particular row in combination with cards icon uniquely selects the reference and displays associated with cards and associated color) and formatted in the selected documentation style (e.g. MLA as shown in figure 12-13). 
a digital content card for receiving content entered by the writer, derived from a specific reference, each digital content card color-coded by research topic and associated with the specific reference by a unique identifier, (D1, figure 10- 
and a digital transition card for transitional sentences provided by the writer, each digital transition card color-coded by the research topic, (D1, figure 10-13, 0065-0070 discloses a digital content card for receiving content derived from a specific reference or in users own words (e.g. see figure 13-14), where the examiner notes a user may include any type of sentence a “transitional sentence”, where each digital content card color-coded by research topic/color as selected by the user.).  
providing a thesis module through which the writer provides a thesis, the thesis module further displaying  the writers selected topics and planning ideas (D1, figure 6-10 discloses/shows thesis creation interface , the thesis module further displaying  the writers selected topics and planning ideas). 
providing an organize module with an outline tool for: sorting the digital research cards by associated reference within each color-coded topic; organizing the sorted digital research cards according to a pre- selected outline format; presenting an outline with the organized, sorted digital research cards, and providing a feature allowing the writer to re-arrange the organized, sorted digital research cards in the outline (D1, figures 13-17, 0068-0075 discloses providing interfaces for sorting the digital research cards by associated reference within each color-coded topic (e.g. see figure 16); organizing the sorted digital research cards according to a pre-selected outline format (e.g. see 
and providing a draft paper module where the draft module issues instructions for the processor to access the plurality of modules, and generate an editable document by rendering the digital content cards and the digital transition cards, in the order as provided in the outline from the organization module, along with their tagged source cards, as an editable document with associated references presented as in-text citations in the selected documentation style, (D1, figures 13-21, 0068-0077 discloses providing interfaces for rendering the digital content cards and the digital transition cards (e.g. see figure 16), in the order as provided in the outline (e.g. order to cards and outlines are synchronized or the same), as an editable document with associated references presented as in-text citations in the selected documentation style. ).  
D1 fails to expressly disclose - selection of a project planning format… formatting the one or more research topics according to the project planning format.
However (D4, 0059-0064) discloses selection of a project planning format including Venn diagram or lists and displaying the interface to show by formatting the research topics according to the project planning format (e.g Venn diagram or lists etc.).
selection of a project planning format… formatting the research topics according to the project planning format including venn diagrams and/or lists.  This would have been obvious with predicable results helping a user to brainstorm topics and structure for a writing project as known in the art and disclosed by D4.
D1 disclose displaying ordered list of references; however, D1 fails to expressly disclose - wherein reference is assigned a rank. 
D2 (col. 1-2, and col. 20 lines 50-col. 21 lines 1-9) discloses ranking citations or references. 
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, as disclosed in D1, to include raking the references.  This would have been obvious for the purpose of allowing user to view/review most prominent or important references cited as disclosed by D2. 
D1 discloses storing digital files from one writing project; however, D1 fails to expressly disclose – each digital reference card be imported into other user projects through the processor accessing the global data repository. 
However, the examiner takes official notice that shared databases (e.g. dropbox, google docs, office 360 etc.) storing various digital content or documents from various projects or assignments, and allowing access to such projects from other users or writers in the process of writing another project was well known and routine in the art before effective filing of the invention.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, as disclosed in D1, to include each digital reference card be imported into other user projects through the processor accessing the global data repository.  This would have been obvious with predicable results using various previously written projects as sources for new projects as known to one of ordinary skill in the art before effective filling of the invention. 
D1 discloses the paper requirements entered in the project settings module; however, fails to expressly disclose - verify the specific reference against the one or more optional project parameter as entered in the project setting module..
D3 (0037-0041, 0109, figure 1 and 13) discloses verify the specific reference against the one or more optional project parameter (e.g. see figure 1 entered rules/parameters) as entered in the project setting module.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, as disclosed in D1, to include verify the specific reference against the one or more optional project parameter as entered in the project setting module.  This would have been obvious for the purpose of determining accuracy of citation as disclosed by D3 (0041)
 
As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
wherein the project setting module implements a calendar function allowing the writer to enter project due dates and schedule reminders, (D1, figure 5, 0052-0053, 0059 discloses calendar function, where inputs dates including start and end date, where based on inputted data, the system reminds the user visually how many days are left until due.). 

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein the planning module presents a visual indicator of a status of project completion, (D1, figure 7, 0059 shows/discloses visual indicator of a status of project completion).

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,
further comprising implementing a zoom feature, (D1, figure 13 0068 disclose zoom feature). 

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses, 
further comprising implementing a drag and drop feature, (D1, 0072 discloses dragging and dropping items to new location). 

As per claim 8, the rejection of claim 1, further incorporated, D1 discloses,
wherein the research module associates the digital content card with the specific reference, (D1, figure 13-14 shows display screen that associated with content card with source).  
D1 fails to expressly disclose - by embedding a tag. 
However, the examiner takes official notice that embedding to tag to associate content with other content was well known and routine in the art before the effective filing date of the invention.  
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, as disclosed in D1, to include embedding a tag.  This would have been obvious with predicable results of tagging content as being related as known to one of ordinary skill in the art before the effective filing date of the invention.  

Response to Arguments
	Applicant’s arguments filed on 07/06/2021 have been fully considered but they are not persuasive and moot in view of modified/new grounds of rejections. 

Applicant argues that “none of the cited references, alone or in combination, disclose each and every claim element as currently presented. For example, none of the Examiner's cited references disclose "providing a project setting module" there that module allows for the entering by the writer of a title for the user project, whereby, once the title is entered, the project setting module permits the writer to advance to another module; and entering by the writer of a one or more optional project parameter, whereby, entering by the writer of the one or more optional project parameter activates a tracking system which remains in place throughout the user project, across modules, the tracking system configured to apply the paper requirements to other modules and select the citation style that will be programmed to generate the citations"” (response page 9). 
The examiner disagrees.
The combination of references clearly discloses above argued limitations. 
In particular D1( figure 4, 0048, 0051) shows user inputting title, paper formatting style (e.g mla, apa), and after inputting the title, other tabs become selectable for the user to select and navigate to (e.g. clearly reads on providing a project setting module for entering by the writer of a title for the user project, whereby, once the title is entered, the project setting module permits the writer to advance to another module) and D1 (figure 4,5,  0048, 0051-0052) shows user entering by the writer of a one or more optional project parameter (e.g. starts dates, end dates, citation style), whereby, entering by the writer of the one or more optional project parameter activites a tracking system which remains in place throughout the user project (e.g. timeline for tracking progress, elements 166 and 138), across modules, the tracking system configured to apply the paper requirements to other modules and select the citation style (e.g. allows for selection mla or, apa styles)  that will be programmed to generate the citations. 
Accordingly, applicant’s argument is not persuasive. 

Applicant argues that “none of references teaches that the modules may be accessed by the writer nonsquentially” (response page 9-10). 
The examiner disagrees. 
D1 (figure 3-21, 0048, 0077 )discloses and/or shows graphical user interface allowing user to navigate and/or select different features/modules to generate a document and automatically apply citations, where once tabs are completed, the user may navigate to any completed tabs to make changes (i.e. nonsequentially).  Thus, the teachings of D1 clearly reads on providing a graphical user interface through which the writer interacts nonsequentially with a plurality of modules configured to generate the paper with automatically applied citations.
Accordingly, applicant’s argument is not persuasive. 

All other arguments depend on arguments addressed above. 
The examiner disagrees as noted above. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144